Case 1:21-cv-01047-RMB-SAK Document 28 Filed 04/27/21 Page 1 of 11 PageID: 351




                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


THE UNITED STATES OF AMERICA           Civil Action
ex rel. SHAUNA HLYWIAK,
                                       Case No. 1:20-cv-13590-RMB-KMW
                    Plaintiff,

            v.

GREAT LAKES EDUCATIONAL
LOAN SERVICES, INC., et al.,

                    Defendants.


SIENNA LYONS, et al.,                  Civil Action

                    Plaintiffs,        Case No. 1:21-cv-01047-RMB-KMW

            v.

GREAT LAKES EDUCATIONAL
LOAN SERVICES, INC., et al.,

                    Defendants.


VICTORIA GALLAGHER, et al.,            Civil Action

                    Plaintiffs,        Case No. 1:21-cv-01052-RMB-KMW

            v.

NAVIENT CORPORATION, et al.,

                    Defendants.



                                     -1-
Case 1:21-cv-01047-RMB-SAK Document 28 Filed 04/27/21 Page 2 of 11 PageID: 352




GARY STROCKBINE, et al.,                   Civil Action

                      Plaintiffs,          Case No. 1:21-cv-09096-RMB-SAK

            v.

PENNSYLVANIA HIGHER
EDUCATION ASSISTANCE AGENCY
a/k/a PHEAA d/b/a FEDLOAN
SERVICING,

                     Defendant.


                  STIPULATION AND ORDER REGARDING
                      MOTION TO DISMISS BRIEFING

       Counsel for Plaintiffs/Relator Shauna Hlywiak, Sienna Lyons, Danielle

 Labelle, Saundra O’Donnell, Victoria Gallagher, Megan O’Donnell, Gary

 Strockbine, Sean Maher, and Rachel Ann Philbin (collectively “Plaintiffs”) and

 Defendants Navient Corporation and Navient Solutions, LLC (collectively,

 “Navient”), Pennsylvania Higher Education Assistance Agency (“PHEAA”), Great

 Lakes Educational Loan Services, Inc. (“Great Lakes”), Nelnet Servicing, LLC,

 Nelnet, Inc., and Nelnet Diversified Solutions (collectively “Nelnet,” and together

 with Navient, PHEAA, and Great Lakes, the “Defendants”) make the following

 stipulated request regarding the format and schedule for briefing related to the

 Defendants’ forthcoming motions to dismiss in the above-captioned cases, which




                                        -2-
Case 1:21-cv-01047-RMB-SAK Document 28 Filed 04/27/21 Page 3 of 11 PageID: 353




 counsel for Plaintiffs have designated as involving the same subject matter pursuant

 to L. Civ. R. 11.2. In support of their request, the parties state as follows:

       WHEREAS, on September 30, 2020, Relator Hlywiak initiated the case styled

 The United States of America ex re. Shauna Hlywiak v. Great Lakes Educational

 Loan Services, Inc., et al., Case No. 1:20-cv-13590-RMB-KMW. On January 7,

 2021, Hlywiak filed her Amended Complaint in that case,

       WHEREAS, on January 22, 2021, Plaintiffs Lyons, LaBelle, and Saundra

 O’Donnell initiated the case styled Lyons, et al. v. Great Lakes Educational Loan

 Services, Inc., et al., Case No. 1:21-cv-01047-RMB-KMW,

       WHEREAS, also on January 22, 2021, Plaintiffs Gallagher and Megan

 O’Donnell initiated the case styled Gallagher, et al. v. Navient Corporation, et al.,

 Case No. 1:21-cv-01052-RMB-KMW,

       WHEREAS, on April 13, 2021, Plaintiffs Strockbine, Maher, and Philbin

 initiated the case styled Strockbine, et al. v. Pa. Higher Education Assistance

 Agency, Case No. 1:21-cv-09096-RMB-SAK,

       WHEREAS, the Defendants intend to file motions to dismiss the respective

 actions pursuant to Federal Rules of Civil Procedure 9(b), 12(b)(1), and/or 12(b)(6),

 as well as to move to strike certain class allegations in the Lyons, Gallagher, and

 Strockbine proceedings,




                                           -3-
Case 1:21-cv-01047-RMB-SAK Document 28 Filed 04/27/21 Page 4 of 11 PageID: 354




       WHEREAS, on April 5, 2021, the parties jointly requested an extension on

 all deadlines for motions to dismiss, pending the Court’s determination with respect

 to its March 30, 2021 Order to Show Cause regarding consolidation, and WHEREAS

 the Court granted the parties’ request on April 6, 2021,

       WHEREAS, on April 16, 2021, the Court reserved judgment regarding

 consolidation and ordered the parties to file a proposed briefing schedule for the

 forthcoming motions to dismiss,

       WHEREAS, following the Court’s April 16 Order, the parties have conferred

 regarding an efficient and timely means for briefing in relation to the forthcoming

 motions to dismiss and now stipulate to the following procedures and schedule for

 such briefing, and respectfully request that the Court enter an order reflecting such

 agreement:

       A.     Schedule for Potential Amendments and Briefing
              1.    To the extent that Plaintiffs intend to amend their Complaints in
                    either the Lyons or Gallagher matters, they will do so by May 10,
                    2021.

              2.    Defendants will file all motions to dismiss and/or strike and
                    briefs in support as set forth below no later than June 10, 2021.

              3.    Plaintiffs shall file their oppositions to all motions as set forth
                    below no later than August 9, 2021.

              4.    Defendants shall file their replies as set forth below no later than
                    September 2, 2021.




                                         -4-
Case 1:21-cv-01047-RMB-SAK Document 28 Filed 04/27/21 Page 5 of 11 PageID: 355




             5.    Plaintiffs reserve their right to seek, and Defendants reserve their
                   right to oppose, the Court’s permission for Plaintiffs to file Sur-
                   Replies.

             6.    The motions will be noticed for the September 21, 2021 Motion
                   Day, although the parties take no position on the need for oral
                   argument at this time.

       B.    Format for Briefing Motions to Dismiss in Hlywiak (False Claims
             Act case)
             1.    Defendants’ Motions and Opening Briefs.

                   a.    Each Defendant Group1 intends to move to dismiss the
                         Amended Complaint in Hlywiak pursuant to Rules 9(b),
                         12(b)(1), and/or 12(b)(6).

                   b.    Defendants will file a single brief in support of their
                         motions of no more than 50 pages addressing both
                         (i) common arguments on behalf of all Defendants, and
                         (ii) any arguments addressing issues specific to
                         a particular Defendant Group.

             2.    Plaintiffs’ Opposition Brief.

                   a.    Relator Hlywiak will file a single brief in opposition to all
                         arguments raised in Defendants’ joint and supplemental
                         briefs of no more than 50 pages.

             3.    Defendants’ Replies.

                   a.    Defendants will file a single reply in support of their
                         motions of no more than 25 pages addressing both

 1
  For abundance of clarity regarding the parties use of the shorthand “Defendant
 Group” in this proposal and stipulation: there are three separate Defendant
 “Groups”: (1) the Great Lakes and Nelnet Defendants, which includes Great Lakes
 Educational Loan Services, Inc.; Nelnet Servicing, LLC; Nelnet, Inc.; and Nelnet
 Diversified Solutions; (2) the Navient Defendants, which includes Navient
 Corporation and Navient Solutions, LLC; and (3) the Pennsylvania Higher
 Education Assistance Agency (“PHEAA”) (which is sued alone, but referred to
 here as a “Group”).
                                        -5-
Case 1:21-cv-01047-RMB-SAK Document 28 Filed 04/27/21 Page 6 of 11 PageID: 356




                        (i) common arguments on behalf of all Defendants, and
                        (ii) any reply arguments addressing issues specific to a
                        particular Defendant Group.

            4.    Plaintiffs’ Sur-Reply.

                  a.    Plaintiffs reserve their right to seek, and Defendants
                        reserve their right to oppose, the Court’s permission for
                        Plaintiffs to file a Sur-Reply.
      C.    Format for Briefing Motions to Dismiss in Lyons, Gallagher, and
            Strockbine (Class Actions)

            1.    Defendants’ Motions and Opening Briefs.

                  a.    Each Defendant Group intends to move to dismiss the
                        respective class action complaint filed against it (Great
                        Lakes and Nelnet in Lyons, Navient in Gallagher, and
                        PHEAA in Strockbine) as well as to strike certain class
                        allegations.

                  b.    Given the overlapping allegations across all three
                        complaints, the Defendants will file a single brief in
                        support of their respective motions of no more than 50
                        pages addressing both (i) common arguments in the class
                        actions, and (ii) any arguments addressing issues specific
                        to a particular class action.

            2.    Plaintiffs’ Opposition Brief.

                  a.    Plaintiffs in the class actions will file a single brief in
                        opposition to all arguments raised in the Defendants’ joint
                        and supplemental class action briefs of no more than
                        50 pages.

            3.    Defendants’ Replies.

                  a.    The Defendants will file a single reply in support of their
                        class action motions of no more than 25 pages addressing
                        both (i) common arguments in the class actions, and (ii)
                        any reply arguments addressing issues specific to a
                        particular class action.

                                       -6-
Case 1:21-cv-01047-RMB-SAK Document 28 Filed 04/27/21 Page 7 of 11 PageID: 357




             4.    Plaintiffs’ Sur-Reply.

                   a.    Plaintiffs reserve their right to seek, and Defendants
                         reserve their right to oppose, the Court’s permission for
                         Plaintiffs to file a Sur-Reply.
       D.    Compliance with the Court’s Pre-Motion Conference Requirement

             1.    The parties are mindful of Section I.A. of the Court’s Rules and
                   Procedures regarding Pre-Motion Conferences. To that end,
                   each of the Defendant Group’s previously sought leave to file a
                   motion to dismiss in the Hlywiak matter, which the Court
                   granted on March 26, 2021. Additionally, (i) Great Lakes and
                   Nelnet filed a similar request in the Lyons action, which the
                   Court has not yet ruled upon, and (ii) the Court has granted
                   Navient’s requested leave to file a Rule 12 motion in the
                   Gallagher action without the necessity of submitting a pre-
                   motion conference request.
             2.    In order to maintain the common scheduling proposed herein,
                   and to avoid confusion regarding the need to submit pre-motion
                   conference requests regarding any additional complaints and/or
                   potential future amended complaints, the parties agree, and ask
                   the Court to confirm as part of this Stipulation and Order, that
                   the Defendants shall have leave to file their Rule 12 motions as
                   set forth herein in each of the aforementioned actions without
                   the need for further letter requests (or action on Great
                   Lakes/Nelnet’s pending request).

 Dated: April 26, 2021          /s/ Stephen M. Orlofsky_________________
                                BLANK ROME LLP
                                A Pennsylvania LLP
                                STEPHEN M. ORLOFSKY
                                NICHOLAS C. HARBIST
                                New Jersey Resident Partners
                                BLAIR GEROLD
                                300 Carnegie Center, Suite 220
                                Princeton, NJ 08540


                                       -7-
Case 1:21-cv-01047-RMB-SAK Document 28 Filed 04/27/21 Page 8 of 11 PageID: 358




                              Telephone: (609) 750-2646
                              Facsimile: (609) 897-7286
                              Orlofsky@BlankRome.com
                              Harbist@BlankRome.com

                              KIRKLAND & ELLIS LLP
                              MATTHEW T. REGAN, P.C.
                              JUDSON BROWN, P.C.
                              MICHAEL A. GLICK
                              (all admitted pro hac vice by Order of Court
                              4/19/2021)
                              1301 Pennsylvania Avenue N.W.
                              Washington, D.C. 20004
                              Telephone: (202) 389-5218
                              matthew.regan@kirkland.com
                              judson.brown@kirkland.com
                              michael.glick@kirkland.com

                              Counsel for Defendant Pennsylvania Higher
                              Education Assistance Agency


                              REED SMITH LLP

 Dated: April 26, 2021        By: s/Diane A. Bettino
                                 Diane A. Bettino
                                 David G. Murphy
                                 506 Carnegie Center, Suite 300
                                 Princeton, NJ 08540
                                 Tele. (609) 514-5962
                                 dbettino@reedsmith.com
                                 dmurphy@reedsmith.com

                                 Katherine J. Seikaly (admitted pro hac vice
                                 motion by Order of Court 4/19/2021)
                                 7900 Tysons One Place, Suite 500
                                 McLean, VA 22102

                                     -8-
Case 1:21-cv-01047-RMB-SAK Document 28 Filed 04/27/21 Page 9 of 11 PageID: 359




                                 Tele. (703) 641-4200
                                 kseikaly@reedsmith.com

                                 Counsel for Defendants Navient LLC
                                 And Navient Corporation


 Dated: April 26, 2021        /s/ Jonathan S. Krause________________
                              KLEHR HARRISON HARVEY
                              BRANZBURG LLP
                              Jonathan S. Krause, Esquire
                              Corrine S. Brennan, Esquire
                              10000 Lincoln Drive East, Suite 201
                              Marlton, NJ 08053
                              Telephone: (215) 5694496/3393
                              Facsimile: (856) 486-4875
                              Emails: jkrause@klehr.com
                                      cbrennan@klehr.com

                              BROWNSTEIN HYATT FARBER
                              SCHRECK, LLP
                              Christopher O. Murray
                              Matthew C. Arentsen
                              Craig M. Finger
                              (all admitted pro hac vice by Order of Court
                              4/19/2021)
                              410 17th Street, Suite 2200
                              Denver, Colorado 80202
                              Phone: 303.223.1100
                              Fax: 303.223.1111
                              Email:       cmurray@bhfs.com
                                           marentsen@bhfs.com
                                           cfinger@bhfs.com

                              PERRY, GUTHERY, HAASE & GESSFORD,
                              P.C., L.L.O.
                              Daniel F. Kaplan

                                     -9-
Case 1:21-cv-01047-RMB-SAK Document 28 Filed 04/27/21 Page 10 of 11 PageID: 360




                              Charles F. Kaplan
                              (all admitted pro hac vice by Order of Court
                              4/22/2021)
                              233 South 13th Street, Suite 1400
                              Lincoln, Nebraska 68508
                              Phone:       402.476.9200
                              Fax: 402.476.0094
                              Email:       dkaplan@perrylawfirm.com
                                           ckaplan@perrylawfirm.com

                              Attorneys for Defendants Nelnet, Inc., Nelnet
                              Diversified Solutions, LLC, Nelnet Servicing, LLC,
                              and Great Lakes Educational Loan Services, Inc.

  Dated: April 26, 2021
                              /s/ David M. Cedar________________
                              WILLIAMS CEDAR, LLC
                              David M. Cedar, Esq.
                              Gerald J. Williams, Esq.
                              8 Kings Highway West, Suite B
                              Haddonfield, NJ 08033
                              (856) 470-9777
                              (888) 311 4899 fax
                              dcedar@williamscedar.com
                              gwilliams@williamscedar.com

                              AXLER GOLDICH, LLC
                              Noah Axler, Esq.
                              Marc A. Goldich, Esq.
                              1520 Locust Street, Suite 301
                              Philadelphia, PA 19102
                              (267) 534-7400
                              (267) 534-7407 fax
                              naxler@axgolaw.com
                              mgoldich@axgolaw.com

                              Attorneys for Relator/Plaintiffs

                                     - 10 -
Case 1:21-cv-01047-RMB-SAK Document 28 Filed 04/27/21 Page 11 of 11 PageID: 361




 IT IS on this ______
                27th  day of April 2021 SO ORDERED as stipulated above.*


 *Please see modifications to the parties' proposal on pages 5 and 6




                                   HONORABLE RENEE M. BUMB
                                   UNITED STATES DISTRICT JUDGE




                                         - 11 -
